Opinion op the Court by
Chief Justice Barker — ■
Overruling motion.
The motion of the appellee for a rule against the appellant, Louis Summers, who is the clerk of the Jefferson circuit court, to show cause why he should not furnish the appellee with a certified copy of so much of the record as has been made up since the present transcript was filed in this court, is overruled. This case is an appeal to the clerk of the Jefferson circuit court from a rule issued by one of the judges of that court requiring him to permit the city attorney to-withdraw the original papers in the case of the city of Louisville v. Corbin M. Key, and involves the legality of a rule of the Jefferson circuit court authorizing the city attorney of Louisville to withdraw original papers from the Jefferson circuit court clerk’s office.in all cases to which the city is a party. The additional record which appellee desires to file on this appeal is an order of 'the Jefferson circuit court dismissing the original action settled. This additional transcript, if filed, would throw no light.on the issue before us, and, therefore, the motion of appellee is overruled.